Case 1:19-cv-20189-UU Document 7 Entered on FLSD Docket 02/05/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO. 1:19-cv-20189-UU


 NANCY RODRIGUEZ,


        Plaintiff,

 v.

 AETNA LIFE INSURANCE COMPANY,

       Defendant.
 ________________________________/

                     DEFENDANT, AETNA LIFE INSURANCE COMPANY’S,
                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

         1.      The name of each person, attorney, association of persons, firm, law firm,
 partnership, and corporation that has or may have an interest in the outcome of this action –
 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
 that own 10% or more of a party’s stock, and all other identifiable legal entities related to any
 party in the case:

 “Hartford Life and Accident Insurance Company is an indemnity reinsurer of disability
 insurance issued by Aetna Life Insurance Company.”

                Aetna, Inc.

                Aetna Life Insurance Company

                Natland, Bryn

                Dabdoub Law Firm

                Fordin, Jonathan M.

                Rodgriguez, Nancy

                Shutts & Bowen LLP
Case 1:19-cv-20189-UU Document 7 Entered on FLSD Docket 02/05/2019 Page 2 of 3




        2.      The name of every other entity whose publicly-traded stock, equity, or debt may
 be substantially affected by the outcome of the proceedings:

               None known other than those listed above.

        3.      The name of every other entity which is likely to be an active participant in the
 proceedings, including the debtor and members of the creditors’ committee (or twenty largest
 unsecured creditors) in bankruptcy cases:

               N/A

        4.      The name of each victim (individual or corporate) of civil and criminal conduct
 alleged to be wrongful, including every person who may be entitled to restitution:

               Nancy Rodgriuez

         I hereby certify that, except as disclosed above, I am unaware of any actual or potential
 conflict of interest involving the district judge and magistrate judge assigned to this case, and
 will immediately notify the Court in writing on learning of any such conflict.

                                             /s/ Jonathan M. Fordin
                                             Jonathan M. Fordin, Esquire
                                             Florida Bar No. 371637
                                             jfordin@shutts.com
                                             SHUTTS & BOWEN LLP
                                             200 South Biscayne Boulevard
                                             Suite 4100
                                             Miami, Florida 33131
                                             Telephone: 305-347-7390
                                             Fax: 305-347-7790
                                             Attorneys for Aetna Life




                                                2
Case 1:19-cv-20189-UU Document 7 Entered on FLSD Docket 02/05/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of February, 2019, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

 electronic filing to the following: Bryn Natland, Esq., Dabdoub Law Firm, 1600 Ponce de

 Leon   Blvd.,   Suite   1205,    Miami,   FL       33134,   Phone:   (305)   754-2000,   email:

 bryn@longtermdisability.net.




                                           /s/ Jonathan M. Fordin
                                           Jonathan M. Fordin, Esquire
                                           Florida Bar No. 371637
                                           jfordin@shutts.com
                                           SHUTTS & BOWEN LLP




                                                3
